DETAILED ACTION
Claims 1-5, 7-14, and 16-19 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.	

Authorization for this examiner’s amendment was given in an interview with Bradford F. Fritz (Reg. No. 63406) on 1/14/2022.

LISTING OF CLAIMS
(Previously Presented) An apparatus for determining levels of driving automation, the apparatus comprising: 
a controller configured to: 
receive a predetermined driving route information including a section and a lane where an ego vehicle is expected to be driven, and 
calculate a driving area the ego vehicle using the predetermined driving route information of the ego vehicle;  
a transceiver configured to receive autonomous driving level information and driving information of a plurality of other vehicles in the driving area; and 
a storage configured to store driver information, 
wherein the controller is further configured to: 
     	select an overlap vehicle among the plurality of other vehicles based on the driving information,   
     	determine an autonomous driving level of the ego vehicle based on the autonomous driving level information of the overlap vehicle, and 
    	 control operations of the ego vehicle based on the autonomous driving level, which is defined by the Society of Automotive Engineers International and defines modules which the ego vehicle operates without human input, of the ego vehicle, wherein the controller is further configured to: 
    	verify the autonomous driving level of the ego vehicle, which is determined based on the autonomous driving level information of the overlap vehicle, based on the driver information; 
     	select a safety zone based on a traffic volume and a distribution of autonomous vehicles; and 
     	change the driving route of the ego vehicle according to the verification result, and 
wherein the changed driving route of the ego vehicle in the safety zone in which the ego vehicle can be driven in the determined autonomous driving level is based on autonomous driving level map information.

(Original) The apparatus of claim 1, wherein the controller is configured to select, as the overlap vehicle, a vehicle among the plurality of other vehicles that is driving in the same lane as a driving lane of the ego vehicle or driving in a lane adjacent to the driving lane of the ego vehicle, within a predetermined distance from the ego vehicle.

(Original) The apparatus of claim 1, wherein the controller is configured to: 
select, as a driving obstruction vehicle, an overlap vehicle of which the autonomous driving level is in level 0 to level 2 as defined by the Society of Automotive Engineers International, based on the autonomous driving level information of the overlap vehicle; and 
determine the autonomous driving level of the ego vehicle based on a ratio of the number of driving obstruction vehicles to the number of overlap vehicles.

(Original) The apparatus of claim 3, wherein the controller is configured to determine the autonomous driving level of the ego vehicle from the autonomous driving level information of the overlap vehicle using a learning model which is trained using an artificial intelligence algorithm, and 
the learning model is a model trained using a data set including the ratio of the number of driving obstruction vehicles to the number of overlap vehicles and the autonomous driving level of the ego vehicle, which are classified by assigning a label for a driving success or failure of a driver.

 (Previously Presented)  The apparatus of claim 1, 
wherein the controller is configured to: 
 	change the autonomous driving level of the ego vehicle according to the verification result.

(Cancelled)

(Previously Presented)  The apparatus of claim 1, wherein the driver information is driver's license information.

(Original) The apparatus of claim 7, wherein the controller is configured to move the ego vehicle to an autonomous driving safety zone in response to the autonomous driving level of the ego vehicle determined based on the autonomous driving level information of the overlap vehicle being required to be changed due to the driver not having a driver's license.

(Original) The apparatus of claim 1, wherein the transceiver is configured to receive the driving information based on a downlink grant of a 5G network connected for the ego vehicle to operate in an autonomous driving mode.


(Previously Presented)  A method for determining levels of driving automation, the method comprising: 
storing driver information; 
receiving predetermined driving route information including a section and a lane where an ego vehicle is expected to be driven; 
calculating a driving area of the ego vehicle using the predetermined driving route information of the ego vehicle; 
receiving autonomous driving level information and driving information of a plurality of other vehicles in the driving area;
selecting an overlap vehicle among the plurality of other vehicles based on the driving information;  
determining an autonomous driving level of the ego vehicle based on the autonomous driving level information of the overlap vehicle; 
controlling operations of the ego vehicle based on the autonomous driving level, which is defined by the Society of Automotive Engineers International and defines modules which the ego vehicle operates without human input, of the ego vehicle,
 verifying the autonomous driving level of the ego vehicle, which is determined based on the autonomous driving level information of the overlap vehicle, based on the driver information; 
selecting a safety zone based on a traffic volume and a distribution of autonomous vehicles; and 
changing the driving route of the ego vehicle according to the verification result in the verifying, 
wherein the changed driving route of the ego vehicle in the safety zone in which the ego vehicle can be driven in the determined autonomous driving level is based on autonomous driving level map information.

(Original) The method of claim 10, wherein the selecting of an overlap vehicle among the plurality of other vehicles comprises selecting, as the overlap vehicle, a vehicle among the plurality of other vehicles that is driving in the same lane as a driving lane of the ego vehicle or driving in a lane adjacent to the driving lane of the ego vehicle, within a predetermined distance from the ego vehicle. 

 (Original) The method of claim 10, wherein the determining of an autonomous driving level of the ego vehicle comprises: 
selecting, as a driving obstruction vehicle, an overlap vehicle of which the autonomous driving level is in level 0 to level 2 as defined by the Society of Automotive Engineers International, based on the autonomous driving level information of the overlap vehicle; and 
determining the autonomous driving level of the ego vehicle based on a ratio of the number of driving obstruction vehicles to the number of overlap vehicles.

(Original) The method of claim 12, wherein the determining of the autonomous driving level of the ego vehicle based on a ratio of the number of driving obstruction vehicles to the number of overlap vehicles comprises determining the autonomous driving level of the ego vehicle from the autonomous driving level information of the overlap vehicle using a learning model which is trained using an artificial intelligence algorithm, and 
the learning model is a model trained using a data set including the ratio of the number of driving obstruction vehicles to the number of overlap vehicles and the autonomous driving level of the ego vehicle, which are classified by assigning a label for a driving success or failure of a driver.

(Previously Presented) The method of claim 10, further comprising:
changing the autonomous driving level of the ego vehicle according to the verification result in the verifying.

(Canceled)

(Currently Amended) The method of claim 11, wherein the driver information is driver's license information.

(Original) The method of claim 16, wherein the changing of the driving route of the ego vehicle comprises moving the ego vehicle to an autonomous driving safety zone in response to the autonomous driving level of the ego vehicle determined based on the autonomous driving level information of the overlap vehicle being required to be changed due to the driver not having a driver's license.

(Original) The method of claim 10, wherein the receiving of driving information comprises receiving the driving information based on a downlink grant of a 5G network connected for the ego vehicle to operate in an autonomous driving mode.

(Currently Amended) A non-transitory computer-readable recording medium on which an autonomous driving level determining program is recorded, the autonomous driving level determining program causing a computer to perform: 
storing driver information; 
receiving predetermined driving route information including a section and a lane where an ego vehicle is expected to be driven; 
calculating of a driving area of the ego vehicle using the predetermined driving route information of the ego vehicle; 
receiving of autonomous driving level information and driving information of a plurality of other vehicles in the driving area; 
selecting of an overlap vehicle among the plurality of other vehicles based on the driving information;  
determining of an autonomous driving level of the ego vehicle based on the autonomous driving level information of the overlap vehicle, 
controlling operations of the ego vehicle based on the autonomous driving level, which is defined by the Society of Automotive Engineers International and defines modules which the ego vehicle operates without human input, of the ego vehicle, 
verifying the autonomous driving level of the ego vehicle, which is determined based on the autonomous driving level information of the overlap vehicle, based on the driver information; 
selecting a safety zone based on a traffic volume and a distribution of autonomous vehicles; and 
changing the driving route of the ego vehicle according to the verification result in the verifying, 
wherein the changed driving route of the ego vehicle in the safety zone in which the ego vehicle can be driven in the determined autonomous driving level is based on autonomous driving level map information.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as cited in independent claims 1, 10, and 19.
	
	Yun (US 20200341465 A1 teaches an apparatus for controlling driving of a vehicle including a communicator that receives autonomous driving data of another vehicle, sensors to obtain environment information and manual driving data of subject vehicle based on the environment data and determines whether to switch to autonomous driving based on the collected information. 

	Dougherty et al (US 20200207371 A1) teaches a system for controlling an autonomous vehicle by identifying vehicles within a threshold distance of the autonomous vehicle, determining the autonomous capability metric of each of the identified vehicles, and adjusting a driving parameter of the autonomous vehicle based on the determined autonomous capability metrics of the identified vehicles. The obtained identification of vehicles including classification of the identified vehicles including relative position data such as leading/trialing and if the vehicle is in adjacent lanes and the determination of the autonomous capability metric including determining a level of autonomy of each identified vehicle such as autonomous, semi-autonomous, or manual. Dougherty also teaches the system including receive autonomous driving information of nearby vehicles using 5G communication.

	Gordon et al (US 20170106876 A1) teaches a system for controlling a driving mode of a self-driving vehicle where the system determines if the human driver is qualified to operate the self-driving 

	Jiang et al (US 20180348763 A1) teaches a system for providing a flexible decision system for autonomous driving where the system includes an intuitive machine-learning model which may be invoked based on a particular set of driving conditions. 

The features “receive a predetermined driving route information including a section and a lane where an ego vehicle is expected to be driven”, “select a safety zone based on a traffic volume and a distribution of autonomous vehicles”, and “wherein the changed driving route of the ego vehicle in the safety zone in which the ego vehicle can be driven in the determined autonomous driving level is based on autonomous driving level map information”, when taken in the context of claim 1 as a whole, were not uncovered in the prior art teachings.

Claims 10 and 19 recite a method and a CRM respectively with substantially the same limitations as claim 1 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant much be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668